Citation Nr: 0926274	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  04-41 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1954 to October 
1957 and subsequent service in the Army National Guard until 
July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a personal hearing at the RO 
in May 2004.  He testified at a Board hearing in January 
2007.  The Board originally remanded the case in June 2007 
and then remanded the case again in December 2008.  The 
Veteran testified at another Board hearing in April 2009.


FINDING OF FACT

Lumbar spine disability was not manifested during active 
service or for many years thereafter, nor is the Veteran's 
lumbar spine disability otherwise related to service.


CONCLUSION OF LAW

The Veteran's lumbar spine disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated August 2002, 
July 2005, April 2006, and December 2006 the appellant was 
informed of the information and evidence necessary to warrant 
entitlement to the benefit sought on appeal.  The appellant 
was also advised of the types of evidence VA would assist him 
in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in August 2002 prior to the initial unfavorable 
decision in September 2002.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the April 2006 and December 2006 letters 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in April 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, private treatment records, Social 
Security Administration records, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in August 2004 and 
October 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiners and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.



Factual Background

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

During service in January 1956, the Veteran was involved in a 
motor vehicle accident.  He complained of low back pain.  The 
examiner diagnosed a contusion of the right flank.  There 
were no more documented complaints of back pain for the 
remainder of the Veteran's service.  In an October 1957 
separation examination report of medical examination, the 
examiner clinically evaluated the Veteran's spine and other 
musculoskeletal as normal.  

In May 1977, while on active duty for training with the 
National Guard, the Veteran injured his lower back again.  
While unloading a desk, the desk slipped and the Veteran was 
pulled over by its' weight.  The Veteran felt a pain in his 
lower back but originally passed it off as a mild strain; 
however the pain worsened.  He reported for sick call two 
days later and was placed on four days of bed rest followed 
by light duty.  Upon return from training, the Veteran 
consulted a private physician.  X-rays of the lumbosacral 
spine, sedimentation rate, and CBC were normal.  He did not 
return to work until June 1977.  The Veteran remained 
performing light duties during his unit's training assemblies 
from May 1977 into July 1977.  He resumed his normal unit 
duties in early July and had no further complaints.  

Post-service, in November 1983 the Veteran injured his back 
for a third time.  He reportedly caught a heavy boiler while 
it was falling.  The examiner noted that although the Veteran 
has had back problems off and on, the pain at that time was 
the most severe.  Upon examination, the Veteran's spine 
showed no structural abnormality, but did show paralumbar 
tenderness bilaterally.  The examiner noted some tenderness 
on the left abdominal musculature also.  X-rays also showed 
no abnormalities.  He was diagnosed with a strained lumbar 
musculature and cleared for light duty.  

In an August 1993 entry, a private physician reported that x-
rays showed the Veteran's lumbar spine as nice and clean with 
no bad looking bones or joints in his back.  An October 1993 
MRI reportedly did not show any significant problem.  

A May 1994 private medical record stated while recording the 
Veteran's history that the Veteran's back was injured again 
in 1988.  He twisted his back while lifting something heavy 
and was treated with muscle relaxants and physical therapy.  
The examiner then stated that the Veteran's back started 
bothering him within the year prior to his May 1994 
examination.  He was treated with extensive physical therapy, 
but it had not helped him.  A September 1994 entry refers to 
3 workman's compensation back injuries.  

The Veteran was afforded a VA examination in August 2004.  
The Veteran reported pain on a daily basis that radiates to 
both extremities.  The examiner degenerative joint disease of 
the lumbosacral spine.  He stated however that he could not 
tell without resorting to speculation whether his current 
condition is related to the injury while in service or to the 
post-service work-related injuries.

The Veteran was afforded another VA examination in October 
2007.  At that time, the Veteran reported that he had had 
intermittent back pain since his injury in 1977.  Upon 
physical examination, the examiner noted bilateral paraspinal 
tenderness.  He diagnosed the vetera with L4-L5 disc disease.  
The examiner noted that the Veteran had a sprain during 
service as well as post-service back injury.  He reported 
that the Veteran currently has L4-5 disc disease.  The 
examiner offered the opinion that based on the available 
medical evidence it was less likely than not that the 
Veteran's disc disease was related to events that occurred 
during his military service.  

Also of record is an August 2005 statement from an individual 
who reportedly serviced with the Veteran in the National 
Guard.  This individual stated that the Veteran was hurt 
unloading a mess tent during annual training in 1977 and was 
sent to sick call.  The individual further stated that the 
Veteran was placed on light duty for the rest of training. 

Analysis

Review of the evidence shows inservice back injuries.  
Service records are consistent with the Veteran's testimony 
regarding a back injury.  The record also shows post-service 
back injuries, including work-related injuries.  A review of 
the Veteran's testimony at VA hearings shows that he 
acknowledges the post-service injuries, but he believes the 
inservice injuries were the initial events which have led to 
his current low back disability.  The question as to whether 
or not there is a causal relationship between the Veteran's 
current low back disability and any injury in active duty, 
active duty for training, or inactive duty training is 
essentially medical in nature. 

The Veteran's first in-service injury occurred in 1956, when 
the Veteran was involved in a motor vehicle accident.  The 
Veteran's service records show this as a contusion to the 
right flank and are subsequently silent as to any complaints, 
treatments, or diagnosis of a back disability.  The Veteran 
in fact was examined in October 1957 and found to be 
clinically normal in regards to his back.  The significance 
of this finding is that it demonstrates that in the opinion 
of trained medical personnel, there was no residuals related 
to any injury to the back at that time.  

The record is then silent as to any back complaints for many 
years until a second injury in May 1977.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  This lack of 
supporting evidence prior to the Veteran's second injury 
argues against a link between the current back disability and 
the Veteran's original in-service injury. 

Similarly, the Veteran's second injury in May 1977 was not 
followed by any significant period of treatment or 
complaints.  The Veteran returned to light duty almost 
immediately after the injury and was returned to full duty 
with no further complaints by early July 1977.  Afterward, 
the record is silent as to any complaints, treatments, or 
diagnosis of a back disability for five years, until a post-
service work-related injury.  Again, the lack of continuity 
of symptomatology argues against a link between the Veteran's 
current back disability and his second service injury.  In 
addition, x-rays and MRIs showed no physical disability of 
the Veteran's spine through October 1993.  The Veteran's 
reported history in his May 1994 examination stated that his 
back pain began within the year prior.

In addition to the above, it is highly significant that the 
October 2007 VA examiner offered an opinion that it is less 
likely than not that the Veteran's current back disability is 
due to the in-service back injuries.  This examiner had full 
knowledge of the details of the injuries incurred while in 
service; however, even with such knowledge the examiner found 
that the evidence related to the Veteran's post-service 
injuries made it less likely than not that the current back 
disability relates to the in-service injuries.  There is no 
medical opinion or evidence of record to the contrary.

As the in-service injuries are documented, the determinative 
question in this case rests on whether the injuries incurred 
in service are causally related to the Veteran's current 
disability.  Questions of medical causation must be addressed 
by medical personnel, and neither the Veteran, his 
representative, nor the Board is shown to be competent to 
offer such a medical opinion.  See generally Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly 
competent to testify as to symptoms such as low back pain 
which are non-medical in nature; however, he is not competent 
to render a medical diagnosis or etiology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

The Board acknowledges the Veteran's contentions that his 
current disability is causally related to his in-service 
injuries.  However, after reviewing the totality of the 
evidence, Board must conclude that the preponderance of the 
evidence is against a finding of a causal nexus between the 
injuries and the Veteran's current back disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service-connection for a back disability is 
not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


